DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2020 has been entered.

 Allowable Subject Matter
Claims 21-22, 24-25, 27-33 and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claim 21, the prior art fails to disclose or make obvious a device coupling for a coupling comprising: in addition to the other recited features of the claim, “a screw configured to pull the shaft into the recess of the female portion and join the shaft to the female portion such that the shaft is prevented from rotating with respect to the female portion due to friction between the shaft and the female portion, the screw being coaxially aligned with a central axis of the shaft of the lead screw, wherein the shaft includes a threaded hole at the one end of the shaft.”

Regarding claim 38, the prior art fails to disclose or make obvious a method of securing a shaft of a lead screw to a female portion of a device for comprising, in addition to the other recited features of the claim, “a method of securing a shaft of a lead screw to a female portion of a device coupling for a motor, the method comprising: inserting a tapered surface formed at one end of the shaft into the female portion of the device coupling, the female portion having a recess and being associated with the motor, the shaft including a threaded hole at the one end of the shaft: and using a screw in the threaded hole to pull the shaft into the recess of the female portion and to join the shaft to the female portion such that the shaft is prevented from rotating with respect to the female portion due to friction between the shaft and the female portion, the screw being coaxially aligned with a central axis of the shaft.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/GEORGIA Y EPPS/Supervisory Patent Examiner, Art Unit 2878